Name: Council Regulation (EEC) No 479/86 of 25 February 1986 determining the exceptional cases in which coupage of red Spanish wines with red wines of the other Member States, derived from certain varieties of grape and originating in certain regions of the Community, shall be allowed
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar
 Date Published: nan

 1.3.86 Official Journal of the European Communities No L 54/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 479/86 of 25 February 1986 determining the exceptional cases in which coupage of red Spanish wines with red wines of the other Member States, derived from certain varieties of grape and originating in certain regions of the Community, shall be allowed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Articles 125 (2 ) of the Act of Accession of Spain and Portugal provides that, during the period 1 March 1986 to 31 December 1989, coupage of red Spanish wines other than white table wines , with wines of the other Member States shall be prohibited , save in exceptional cases to be determined ; whereas the latter cases should , therefore , be determined ; Whereas certain red wines coming from certain northern regions of the Community and derived from certain varieties of grape are pale in colour, particularly when derived from grapes harvested in a year of insufficient sunshine ; whereas the pale colour of the said red wines may be corrected by coupage with wines of a very dark red colour ; whereas coupage of red Spanish table wines meeting strictly controlled standards with certain red wines of the other Member States should therefore be allowed ; Whereas pursuant to Article 394 ( 1 ) of the Act, the application of the Community rules introduced for the production of and trade in agricultural products is to be postponed until l'March 1986 , HAS ADOPTED THIS REGULATION : Article 1 1 . Until 31 December 1989 , where it is necessary on account of weather conditions , and in particular the lack of sunshine , it may be decided that coupage of red Spanish table wines may take place with red wines from wine growing zone A or from the German part of wine growing zone B derived from certain varieties of vine to be determined . 2 . The proportion of red Spanish wines used for the coupage may not exceed 5 °/o of the volume of red wines used from the wine growing zones referred to in paragraph 1 . 3 . Red Spanish wines may be used for the coupage referred to in paragraph 1 only if they meet the following standards :  total alcoholic strength by volume : not less than 12 % vol . and not greater than 15 % vol ., and  dry-content extract without sugar : not less than 28 grams per litre and not greater than 35 grams per litre . 4 . The detailed rules of application of this Regulation shall be adopted in accordance with the procedure laid down in Article 67 of Council Regulation (EEC) No 337 /79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3768 / 85 (2 ). Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS O OJ No L 54 , 5 . 3 . 1979 , p. 1 . (2) OJ No L 362 , 31 . 12 . 1985 , p. 8 .